Citation Nr: 0838930	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  07-13 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than April 20, 2005, 
for the assignment of a 100 percent disability rating for 
post-traumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals on 
appeal from a November 2005 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which in pertinent part, granted 
service connection for PTSD and assigned a 0 percent 
evaluation, effective January 6, 1986, and a 100 percent 
evaluation, effective April 20, 2005.  The veteran asserts 
that the 100 percent evaluation should go back to January 6, 
1986, the date of the original claim of service connection 
for PTSD, or on September 1969, the date he was discharged 
from service.  

In May 2008, the veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  


FINDINGS OF FACT


1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  A May 2005 VA medical statement shows that the veteran 
met the criteria for a 100 percent evaluation for PTSD on 
April 20, 2005.  

3.  Prior to April 20, 2005, the facts did not establish that 
the service-connected post-traumatic stress disorder (PTSD) 
met the criteria for a 100 percent evaluation.  


CONCLUSION OF LAW

The criteria for an effective date earlier than April 20, 
2005, for the award of a 100 percent evaluation for post- 
traumatic stress disorder have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. §§ 3.400, 4.130, Diagnostic Code 
9411 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21  
(2004), the United States Court of Appeals for Veterans  
Claims (Court) held that VA must inform the claimant of any  
information and evidence not of record (1) that is necessary  
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the agency of 
original jurisdiction (AOJ).  Under such circumstances, VA's 
duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the veteran in March 2006 that fully addressed all 
required notice elements.  The letter informed the veteran of 
what evidence was required to substantiate the claim for an 
earlier effective date and of the veteran's and VA's 
respective duties for obtaining evidence.  Although the 
notice letter was not sent before the initial AOJ decision in 
this matter, the Board finds that this error was not 
prejudicial to the veteran because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
March 2007 supplemental statement of the case (SSOC) after 
the notice was provided.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service 
treatment records and VA outpatient treatment records from 
April 2005 to November 2006.  VA did not provide the veteran 
with an examination in connection with his claim for an 
earlier effective date because the issue does not meet the 
statutory or regulatory requirements for entitlement to an 
examination.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); see 
also 38 C.F.R. § 3.159(c)(4) (2007).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Decision  

By way of procedural background, the veteran initially 
applied for service connection for PTSD in January 1986.  In 
a November 2005 rating decision, the RO granted service 
connection for PTSD and assigned a noncompensable evaluation, 
effective January 6, 1986, along with a 100 percent 
evaluation, effective April 20, 2005.  The RO explained that 
the effective date for the 100 percent evaluation was 
selected because based upon a May 2005 VA medical statement, 
the veteran began PTSD treatment at a VA medical facility on 
that date.  The veteran argues that the 100 percent 
evaluation should be awarded as of September 26, 1969, the 
date of his military discharge, or as of January 6, 1986, the 
date he initially filed for compensation benefits.  

During the May 2008 hearing, the veteran argued that because 
PTSD was not recognized by VA as a "service[-]connected" 
disability at the time of his discharge from active service 
in September 1969, his date of entitlement should be the date 
that VA recognized PTSD as a disability or the date he 
initially filed his claim for PTSD.  He further added that he 
has been suffering with his PTSD symptoms since his discharge 
from service and although he recently sought treatment at a 
medical facility beginning in 2005, he noted that he utilized 
self-treatment methods prior to that time.  The veteran 
asserts that his PTSD met the criteria for the 100 percent 
evaluation prior to April 20, 2005.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2007).  The effective date of an award based on a 
claim for increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application.  38 U.S.C.A. § 5110(a); see 38 C.F.R. 
§ 3.400.  An effective date for a claim for increase may be 
granted prior to that date of claim if it is factually 
ascertainable that an increase in disability had occurred 
within one year from the date of claim.  38 U.S.C.A. § 
5110(b)(2) (West 2002); 38 C.F.R. §§ 3.400(o)(2) (2007); see 
Harper v. Brown, 10 Vet. App. 125, 126 (1997).  

Under the current rating criteria, PTSD is evaluated under a 
general rating formula for mental disorders.  See 38 C.F.R. § 
4.130, DC 9411 (2007).  The veteran is currently rated 100 
percent disabling under the general rating formula.  A 100 
percent rating is warranted if there is total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; gross inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name.  
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the clam or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
earlier effective date for the award of the 100 percent 
evaluation for PTSD.  As noted above, the RO selected April 
20, 2005, as the effective date for the 100 percent 
evaluation because the May 2005 VA medical statement reports 
the veteran entering PTSD outpatient services treatment at 
the local VA medical center on that date.  However, prior to 
that date, the clinical findings do not establish that the 
veteran met the criteria for the 100 percent evaluation.  In 
fact, there is no clinical evidence contained within the 
claims file prior to April 20, 2005, showing that the veteran 
was being treated for mental disability, including PTSD.  
While, a December 2005 VA medical statement reports that, per 
the veteran's self-reported history, his problems with PTSD 
have been persistent since his military service and have been 
progressive in recent years, and the veteran testified during 
the May 2008 hearing that he previously used self-treatment 
in the past for his PTSD, there is no objective medical 
evidence of record showing that the veteran's PTSD met the 
criteria for a 100 percent evaluation prior to April 20, 
2005.  That report states that treatment began on April 20, 
2005.  In sum, there is no type of documentation to show the 
severity, if any, over the years of any psychiatric 
disability until treatment began in April 2005.   For these 
reasons, the Board finds that the veteran did not meet the 
criteria for a 100 percent evaluation prior to April 2005.

The Board is aware that the veteran has asserted that his 
symptoms prior to April 20, 2005, were as severe as they were 
once the 100 percent evaluation was granted; however, the 
absence of clinical findings relating to his PTSD within that 
time period do not support his assertion that his 
symptomatology was 100 percent disabling.  As stated above, 
the law states that an effective date for increase will be 
based upon the facts found but will not be earlier than the 
date of the claim.  See 38 U.S.C.A. § 5110.  The implementing 
regulation states that the effective date for an increased 
rating is date of claim or date entitlement arose, whichever 
is later.  See 38 C.F.R. § 3.400.  While the date of the 
veteran's initial claim was in January 1986, the facts do not 
establish that he met the criteria for the 100 percent 
evaluation until April 20, 2005.  As stated above, there is 
no medical evidence of psychiatric symptomatology prior to 
the effective date relating to the veteran's service-
connected disorder.  Thus, based upon the facts found, the 
April 20, 2005, effective date for the 100 percent evaluation 
is appropriate.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against an 
effective date earlier than April 20, 2005, for the award of 
a 100 percent evaluation for PTSD.  The benefit-of-the-doubt 
rule is not for application.  See Gilbert, 1 Vet. App. at 51.


ORDER

Entitlement to an effective date earlier than April 20, 2005, 
for the assignment of a 100 percent disability rating for 
post-traumatic stress disorder (PTSD) is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


